DETAILED ACTION
This action is responsive to the communication filed on 06/25/21.
Claims 1-2, 6-9, 12-14, 18 and 21-23 have been amended.
Claims 1-23 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see remarks, filed 06/25/21, with respect to the rejection(s) of claim(s) 1-23 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Zheng Lui.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Scharber et al (US Pat. No. 9094464 herein after “Scharber”) and further in view of Zheng Lui (US Pub. No. 2018/0278680 herein after “Lui”) 

As per claim 1 and 13, Scharber discloses a session migration-based scheduling method, comprising:
receiving, by a first media server, a first service request from a terminal, wherein the first service request is to obtain target content required by the terminal, wherein a destination address in the first service request is of the first media server (Scharber, DD¶(42): a request for content is received at edge server 230-1 from an end-user system 102);
determining, by the first media server, that the first media server is missing the target content (Scharber, S¶(29): query an object digest of content objects cached on each of the plurality of back-end servers); and 
sending, according to the first service request, a second service request to a second media server comprising the target content, wherein a source IP address in the second service request is of the terminal, and wherein a destination address in the second service request is of the second media server (Scharber, DD¶(42) edge server may hand-off the request to edge server 230-2 if the content object is cached by edge server 230-2).
Scharber does not disclose determining, by the first media server, a target Internet Protocol (IP) address based on at least one candidate IP address from a database, wherein the target IP address is of a server in which the target content is located and determining, by the first media server, that the first media server is missing the target content when the target IP address is different from an IP address of the first media server.
However, Lui discloses determining, by the first media server, a target Internet Protocol (IP) address based on at least one candidate IP address from a database, wherein the target IP address is of a server in which the target content is located (Lui, para[0121-0122] the distributed database is queried for…a hash value of a virtual server that corresponds to the hash value of the partition, thereby determining the virtual server processing the URL) and determining, by the first media server, that the first media server is missing the target content when the target IP address is different from an IP address of the first media server (Lui, para[0111] if the virtual server A and the virtual server B are not the same server).
Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to incorporate Lui’s teaching of a Content Delivery Method, Virtual Server Management Method, Cloud Platform and System into Scharber’s teaching of a Content Delivery Method, Virtual Server Management Method, Cloud Platform and System because one of the ordinary skill in the art would have been motivated to provide a system to greatly improve content I/O performance of a content delivery network. 


As per claim 7, Scharber discloses a session migration-based scheduling method, comprising:
receiving, by a second media server, a service request from a first media server, wherein the service request is to obtain target content required by a terminal, wherein a source address in the service request is of the terminal and wherein a destination address in the service request is of the second media server; determining, by the second media server, that the second media server contains the target content and sending the target content to the terminal (Scharber, DD¶(420: edge server may handoff the request to edge server 230-2 if the content object is cached by edge server 230-2). 
Scharber does not disclose determining, by the first media server, a target Internet Protocol (IP) address based on at least one candidate IP address from a database, wherein the target IP address is of a server in which the target content is located and determining, by the first media server, that the first media server is missing the target content when the target IP address is different from an IP address of the first media server.
However, Lui discloses determining, by the first media server, a target Internet Protocol (IP) address based on at least one candidate IP address from a database, wherein the target IP address is of a server in which the target content is located (Lui, para[0121-0122] the distributed database is queried for…a hash value of a virtual server that corresponds to the hash value of the partition, thereby determining the virtual server processing the URL) and determining, by the first media server, that the first media server is missing the target content when the target IP address is different from an IP address of the first media server (Lui, para[0111] if the virtual server A and the virtual server B are not the same server).
Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to incorporate Lui’s teaching of a Content Delivery Method, Virtual Server Management Method, Cloud Platform and System into Scharber’s teaching of a Content Delivery Method, Virtual Server Management Method, Cloud Platform and System because one of the ordinary skill in the art would have been motivated to provide a system to greatly improve content I/O performance of a content delivery network. 

As per claim 23, Lui discloses the first media server of claim 13, wherein the instructions further causes the at least one processor to: determine any candidate IP address in the at least one candidate IP address as the target IP address when the at least one candidate IP address does not comprise the IP address of the first media server (Lui, para[0111]). 
	Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to incorporate Lui’s teaching of a Content Delivery Method, Virtual Server Management Method, Cloud Platform and System into Scharber’s teaching of a Content Delivery Method, Virtual Server Management Method, Cloud Platform and System because one of the ordinary skill in the art would have been motivated to provide a system to greatly improve content I/O performance of a content delivery network. 
As per claim 2 and 14, Lui discloses the scheduling method according to claim 1, wherein determining, by the first media server, the target IP address based on the candidate IP address from the database comprises:
receiving, by the first media server, the at least one candidate IP address from the database (Lui, para[0119-0122]); and
determining, by the first media server, the IP address of the first media server as the target IP address when the at least one candidate IP address comprises the IP address of the first media server (Lui, para[0111]); and
determining, by the first media server, any candidate IP address selected from the at least one candidate IP address as the target IP address when the at least one candidate IP address does not comprise the IP address of the first media server (Lui, para[0111]).

As per claim 4, Lui discloses the scheduling method according to claim 2, wherein after determining, by the first media server, any one of the candidate IP address as the target IP address, the method further comprises discarding, by the first media server, each candidate IP address that is not the target IP address  (Lui, para[0111] while not explicitly disclosed it is well within the scope of the prior art reference as the request is only directed to the server B for processing the URL).

As per claim 6 and 18, Lui discloses the scheduling method according to claim 1, wherein after determining, by the first media server, the target IP address based on the candidate IP address fed back by the database, if the target IP address is the same as the IP address of the first media server, the method further comprises: determining, by the first media server, that the first media server hits the target content; and sending the target content to the terminal (Lui, para[0111-0112]).

As per claim 9, Lui discloses the scheduling method according to claim 7, wherein determining, by the second media server, the target IP address based on the candidate IP address fed back by the database comprises:
receiving, by the second media server, at least one candidate IP address fed back by the database; and determining, by the second media server, the IP address of the second media server as the target IP address when the at least one candidate IP address comprises the IP address of the second media server (Lui, para[0112,0130]); and
determining, by the second media server, any candidate IP address selected from the at least one candidate IP address as the target IP address when the at least one candidate IP address does not comprise the IP address of the second media server (Lui, para[0112,0130]).

As per claim 10, Lui discloses the scheduling method according to claim 9, wherein after determining, by the second media server, the IP address of the second media server as the target IP address, the method further comprises discarding, by the second media server, each candidate IP address that is not the target IP address (Lui, para[0112] while not explicitly disclosed it is well within the .

As per claim 11, Lui discloses the scheduling method according to claim 9, wherein after determining, by the second media server, any one of the candidate IP address as the target IP address, the method further comprises discarding, by the second media server, each candidate IP address that is not the target IP address (Lui, para[0111] while not explicitly disclosed it is well within the scope of the prior art reference as the request is only directed to the server B for processing the URL).

As per claim 15, Lui discloses the scheduling method according to claim 2, wherein after determining, by the first media server, the IP address of the first media server as the target IP address, the method further comprises discarding, by the first media server, each candidate IP address that is not the target IP address (Lui, para[0111] while not explicitly disclosed it is well within the scope of the prior art reference as the request is only directed to the server B for processing the URL).


Claims 5, 8, 12, 17 and 19-22 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Scharber and further in view of Hong et al (US Pub. No. 20160294935 herein after “Hong”).

As per claim 8, Scharber does not disclose, however, Hong discloses 
the session migration-based scheduling method of claim 7, wherein receiving, by the second media server, the service request from the first media server comprises: receiving, by the second media server, the service request from the first media server; and modifying, by the second media server, the destination IP address of the service request to the IP address of the second media server (Hong, para[0034,0044]).
Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to incorporate Hong’s teaching of a Method, Apparatus and System for Implementing a Content Switch into Scharber teaching of a Content Delivery Method, Virtual Server Management Method, Cloud Platform and System because one of the ordinary skill in the art would have been motivated to provide a method for distributing content requests to different servers.


As per claim 5 and 17, Scharber does not disclose, however, Hong discloses the scheduling method according to claim 1, wherein determining, by the first media server, that the first media server is missing the target content, and sending the service request to the second media server comprises:
determining, by the first media server, that the first media server is missing the target content; modifying, by the first media server, the service request to obtain a modified service request by changing a destination MAC address of the service request to a MAC address of the second media server; and sending, by the first media server, the modified service request to the second media server (Hong, para[0034,0044]).
Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to incorporate Hong’s teaching of a Method, Apparatus and System for Implementing a Content Switch into Scharber teaching of a Content Delivery Method, Virtual Server Management Method, Cloud Platform and System because one of the ordinary skill in the art would have been motivated to provide a method for distributing content requests to different servers.

As per claim 12, Scharber does not disclose, however, Hong discloses the scheduling method according to claim 7, wherein determining, by the second media server, that the second media server contains the target content, and sending the target content to the terminal comprises:
determining, by the second media server, that the second media server contains the target content; modifying, by the second media server, the target content to obtain modified target content by changing a source IP address of the target content to an IP address of the first media server, wherein the source IP address is for the terminal to continue communicating with the first media server; and sending, by the second media server, the modified target content to the terminal (Hong, para[0034,0044]).
Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to incorporate Hong’s teaching of a Method, Apparatus and System for Implementing a Content Switch into Scharber's teaching of a Content Delivery Method, Virtual Server Management Method, Cloud Platform and System because one of the ordinary skill in the art would have been motivated to provide a method for distributing content requests to different servers.

As per claim 19 and 21, Scharber does not disclose, however, Hong discloses the first media server according to claim 13, further comprising a Transmission Control Protocol (TCP) migration component configured to implement an active TCP connection and a migration between the first media server and the second media server (Hong, para[0033,0042]) (Hong, para[0033,0042]).
Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to incorporate Hong’s teaching of a Method, Apparatus and System for Implementing a Content Switch into Scharber's teaching of a Content Delivery Method, Virtual Server Management Method, Cloud Platform and System because one of the ordinary skill in the art would have been motivated to provide a method for distributing content requests to different servers.


As per claim 20 and 22, Scharber does not disclose, however, Hong discloses the first media server according to claim 19, wherein the TCP migration component is further configured to implement a migration between the first media server and the second media server (Hong, para[0033,0042]).
Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to incorporate Hong’s teaching of a Method, Apparatus and System for Implementing a Content Switch into Scharber's teaching of a Content Delivery Method, Virtual Server Management Method, Cloud Platform and System because one of the ordinary skill in the art would have been motivated to provide a method for distributing content requests to different servers.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Natisha Cox whose telephone number is (571) 270-7167.  The examiner can normally be reached on Monday to Friday, 10am - 6:00pm EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Pappas can be reached on (571)272-7646. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8000.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATISHA D COX/Primary Examiner, Art Unit 2448